Citation Nr: 1736449	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  14-38 664A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) for substitution purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty from May 1988 to January 1991.  He died in January 2017.  The appellant claims as his surviving spouse and has been substituted as the claimant in this matter to complete the processing of the deceased Veteran's claim.  See April 2017 letter to the appellant from the RO.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The appellant testified before the undersigned Veterans Law Judge (VLJ) at a March 2017 hearing conducted via videoconference with regard to the claim on appeal.  A transcript of the hearing is of record.

In light of the Court's holding in Clemons, the Board has characterized the issue on appeal as entitlement to service connection for an acquired psychiatric disorder, to include PTSD for substitution purposes.    

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.



FINDINGS OF FACT

1.  The Veteran did not engage in combat with an enemy.

2.  The Veteran's claimed stressors have not been objectively verified.

3.  An acquired psychiatric disorder, to include PTSD did not manifest in service and is not attributable to service.  


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks entitlement to service connection for an acquired psychiatric disorder.  

Duties to Notify and Assist

VA has a duty to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  This notice must specifically inform the claimant of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016).  In a letter mailed to the Veteran in October 2010, prior to the initial adjudication of his service connection claim, VA satisfied this duty.

VA also has a duty to assist a claimant in the development of her claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  In the instant case, the Board finds reasonable efforts have been made to assist the appellant in obtaining evidence necessary to substantiate her claim.  There is no reasonable possibility that further assistance would aid in substantiating the claim.  The pertinent evidence of record includes statements from the appellant and other individuals, service treatment records, Social Security Administration (SSA) records, as well as VA and private treatment records.  

As noted above, the appellant also was afforded a hearing before the undersigned VLJ during which she presented oral argument in support of her service connection claim.  Here, during the March 2017 Board hearing, the VLJ clarified the issue on appeal (service connection for an acquired psychiatric disorder); clarified the concept of service connection claims; identified potential evidentiary defects which included evidence of a nexus between the Veteran's acquired psychiatric disorder and his service; clarified the type of evidence that would support the appellant's claim; enquired as to the existence of potential outstanding records; and held the record open for a period of 90 days to allow for additional submission of evidence.  Thus, the actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing set forth in 38 C.F.R. § 3.103.

The Board also notes that a VA examination was not provided with regard to the acquired psychiatric disorder claim on appeal.  Under 38 C.F.R. § 3.159(c)(4) (2016), VA will provide a medical examination or opinion if the information and evidence of record does not contain sufficient medical evidence for VA to make a decision on the claim but:  (1) contains competent lay or medical evidence that the claimant has a current diagnosed disability, or persistent or recurring symptoms of disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board further finds that there is sufficient evidence to decide this claim, and that further medical opinion is not necessary to decide the claim for service connection for an acquired psychiatric disorder.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the present case, as discussed in further detail below, there is no competent evidence that the Veteran suffered an event, injury, or disease, in service resulting in his acquired psychiatric disorder.  Accordingly, obtaining a VA medical opinion as to this matter is not warranted.

The Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.


Accordingly, the Board will proceed to a decision.

Service connection for an acquired psychiatric disorder

The appellant contends that the Veteran had an acquired psychiatric disorder to include PTSD that was related to his service.  Specifically, the appellant as well as the Veteran reported two stressful incidents during service that caused the Veteran's psychiatric disorder.  First, in May or June 1988 during boot camp while stationed at Parris Island in South Carolina, a recruit hanged himself while the Veteran had fire watch.  Second, in January or February 1989 while serving at Roosevelt Roads Naval Station in Puerto Rico, the Veteran witnessed a marine who shot and killed another marine.  See, e.g., a statement from the Veteran dated July 2011.    

Pertinent legal criteria

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).
Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

According to VA regulations, entitlement to service connection for PTSD requires that three elements be present: (1) evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressors actually occurred; and (3) a link between current symptomatology and the claimed in service stressors.  See 38 C.F.R. § 3.304(f) (2016).

With regard to the second PTSD criterion, evidence of in-service stressors, the evidence necessary to establish that the claimed stressor actually occurred varies depending on whether it can be determined that the veteran "engaged in combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2016). If it is determined through military citation or other supportive evidence that a veteran engaged in combat with the enemy, and the claimed stressors are related to combat, the veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary.  Service department evidence that the veteran engaged in combat or that the veteran was awarded the Purple Heart, Combat Action Ribbon, or similar combat citation will be accepted, in the absence of evidence to the contrary, as conclusive evidence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2016).

Effective July 13, 2010, VA has amended its adjudication regulations governing service connection for PTSD with respect to the evidentiary standard for establishing the required in-service stressor.  

Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 
(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The provisions of this amendment apply to applications for service connection for PTSD that were appealed to the Board before July 13, 2010 but have not been decided by the Board as of July 13, 2010.  Because the Veteran's PTSD claim was appealed to the Board after July 13, 2010, the Board observes that the updated version of the law is applicable in this case.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

PTSD

The competent medical evidence of record documents a diagnosis of PTSD.  See, e.g., a VA treatment record dated July 2012.

With regard to evidence of a verifiable in-service stressor, the claim fails on this basis.  In this regard, the Board notes that there is no objective evidence to show combat participation by the Veteran.  The Veteran's DD Form 214, his service personnel records, and his statement of duty assignments which have been associated with his VA claims folder are pertinently negative for any indication that he served in combat.  

Here, the appellant has not contended that the Veteran engaged in combat or was in fear for his life when the claimed stressful incidents occurred or was otherwise related to hostile military activity.  Thus, credible evidence corroborating the occurrence of the claimed in-service stressors is required.  

T he Veteran's service personnel records document his MOS as a rifleman.  His service records further note his service at Parris Island and Roosevelt Roads.  Crucially, however, the Veteran's personnel records do not verify any of his reported stressors.  Similarly, his available service treatment records do not document any mental health treatment or report of his claimed stressors.  

The Board further notes that in February 2012, the RO contacted the Marine Corps Special Archives and Collections in an attempt to verify the Veteran's claimed stressors.  In a response dated March 2012, the Head of the Marine Corps Archives and Special Collections Branch provided the RO a copy of the Command Chronology of the 3d Recruit Training Battalion for Parris Island from January to June 1988 and this report was associated with the claims folder.  Pertinently, a review of the report does not document the Veteran's reported stressor regarding the recruit who hanged during boot camp training.  Also, in May 2013, the Director of the Marine Corps Archives informed the RO that there were no records or other documentation pertaining to the Veteran's claimed stressor of the marine who shot another marine in January or February 1989.  

In May 2013, the RO determined that there was insufficient information to corroborate the Veteran's claimed stressors.    

The Board reiterates that the appellant has been provided notice of the requirements necessary to substantiate a claim of service connection for PTSD, specifically evidence of a credible in-service stressor.  As such, additional development of the Veteran's claimed stressors would be useless.  Crucially, the Veteran's available service treatment records and personnel records reveal no evidence of the Veteran's claimed stressors.  

While the Veteran was competent to attest to his in-service experiences and observable symptoms, in light of the evidence discussed immediately above, the Board finds that there is no verified in-service stressor.  Pertinently, the Veteran did not submit any corroborating.  While the Board acknowledges the statement submitted by A.C. who served with the Veteran at Parris Island as well as at Roosevelt Roads which noted the Veteran's stressor at Roosevelt Roads, A.C. only noted the Veteran's report of the stressor i.e. he did not witness the incident.  Indeed, A.C. did not otherwise know of the incident nor did he provide any documentation of such other than the Veteran's report of the incident.  

In short, there is no objective evidence, to include the statements proffered by the appellant, Veteran, and A.C. which serves to verify the Veteran's claimed stressors.  As such, service connection is not warranted for PTSD.

The Board adds that P.K., M.D., a VA psychiatrist, reported in a statement dated July 2014 that the Veteran had symptoms of PTSD related to experiences in boot camp.  Dr. P.K., as a licensed psychiatrist, is competent to render medical opinions, his opinion appears to be based on the Veteran's reported stressors, which as discussed in detail above, are not supported.  In light of the reliance upon this unsubstantiated report, the Board finds the etiology opinion of Dr. P.K. to be of little probative weight.     

Acquired psychiatric disorder other than PTSD

The Board notes that the medical evidence documents diagnoses of major depressive disorder.  See, e.g., a VA treatment record dated July 2014.  While the medical evidence does not document a specific panic disorder or sleep disorder, as these appear to be symptoms related to the major depressive disorder, the Board acknowledges that the Veteran evidences these symptoms.  

As discussed above, the Veteran did not report or receive treatment for any mental health symptomatology during service or for years thereafter.  Indeed, the Veteran's available service treatment records document normal mental health findings.  It was not until 2010 when he first alleged his experience of psychiatric symptoms during service.  Notably, a VA psychiatric evaluation conducted in conjunction with a VA examination dated June 1991 revealed normal findings.  In light of the foregoing, the Board finds the Veteran's accounts of his in-service incidents are outweighed by the objective evidence.  As such, the Board finds no credible evidence of in-service disease or injury, and the appellant's service connection claim for any acquired psychiatric disorder other than PTSD therefore is not warranted.  

The Board adds that there is no probative evidence of record that establishes a relationship between the Veteran's diagnosed acquired psychiatric disorder other than PTSD and his service.  While Dr. P.K. opined in the July 2014 report discussed above that the Veteran has symptoms of depression related to his experiences in boot camp, the Board notes that he is competent to render medical opinions.  However, his opinion appears to be based on the Veteran's reported stressors, which as discussed in detail above, are not supported of credible.  In light of the reliance upon this unsubstantiated report, the Board finds the etiology opinion of Dr. P.K. to be of no probative weight.     

The Board has also considered the appellant's and Veteran's statements as well as a statement from A.C. to the effect that his acquired psychiatric disorder originated in service.  The appellant, the Veteran, and A.C. are competent to testify as to their observations, but this testimony must be weighed against the other evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Clearly, they are competent to report the existence of psychiatric symptoms and when these symptoms started.  However, competence and credibility are different matters.  In this case, their statements are outweighed by the other evidence of record.  The service treatment records indicate normal mental health findings.  Normal findings are not consistent with the report of an in-service abnormality.  In addition, with regard to the June 1991 VA examination, when provided an opportunity to report in-service symptoms, the Veteran did not, and a mental health examination at that time revealed normal findings.  Here, we are not dealing with silence alone.  Rather, there is material evidence addressing the issue that is contemporaneous with service.  The post service assertions are inconsistent with the contemporaneous history noted at the time of his period of service.  The appellant's assertion of the Veteran's psychiatric symptoms since service is self-interested and contradicted by other evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995) (In assessing credibility, the Board may consider interest, bias, inconsistent statements, bad character, internal inconsistencies, factual plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).  The appellant's report of an in-service onset is inconsistent with the more probative record and is not credible.

Accordingly, service connection for an acquired psychiatric disorder other than PTSD is not warranted.

Conclusion

For the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the appellant's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  The benefit sought on appeal is accordingly denied.



ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD for substitution purposes is denied.




____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


